Citation Nr: 1416221	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  12-29 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for cysts of the back of the neck, face, arm, shoulder and chin.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which denied the Veteran's claim for service connection for cysts of the back of the neck, face, arm, shoulder and chin.

In March 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A hearing transcript has been associated with the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

With respect to the issue on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim for service connection so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

The Veteran has alleged that his current disability, namely cysts on various parts of his body, had its onset during his service.  Specifically, during his March 2013 hearing, he testified that the cysts began in 1965 or 1966 but that he did not receive treatment for the condition until after service discharge.  Service treatment records reflect complaints of a sebaceous cyst under both ears in February 1966 but do not contain any further findings.  The post-service treatment records document the diagnosis and treatment of various cysts beginning in May 1973.  The Veteran has not been afforded a VA examination to determine the etiology of his claimed disorder.  In light of the foregoing evidence, such an etiological opinion should be obtained on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); and 38 C.F.R.  § 3.159(c)(4) (2013).

During his March 2013 hearing, the Veteran testified that he had received treatment for his claimed cyst disability at the Huntington VA Medical Center (VAMC) in 1967 or 1968.  Treatment records from the Huntington VAMC dated from April 1973 to June 1981 are contained in the claims file.  As these identified records are potentially pertinent to the claim, such should be associated with the claims file on remand.

Finally, the Board notes that the Veteran has submitted private treatment records from Dr. Keith Pitzer dated from June 2009 to July 2009.  It is not clear whether the Veteran received additional treatment for his claimed cysts disability since service.  On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who had treated him for his claimed disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Huntington VAMC dated from July 1967 to April 1973 as identified by the Veteran during his March 2013 hearing.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional treatment records pertinent to the claim on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records, including copies of any records demonstrating treatment for his claimed cysts since service.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

3.  Following the completion of the above development, and the receipt of any additional records, afford the Veteran an appropriate VA examination to determine the nature and etiology of his claimed cyst disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Identify all diagnoses related to the Veteran's claimed cysts of the back of the neck, face, arm, shoulder and chin.  The examiner should identify all such disorders that have been present at any time since February 2010. 

c)  For each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its onset during, or is otherwise related to, his active duty service from July 1964 to July 1967.  The examiner should comment on the Veteran's complaints of a sebaceous cyst under both ears in February 1966.

A complete rationale should be given for each opinion expressed.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received after the August 2012 supplemental statement of the case.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


